DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Suggestions
The Examiner suggests amending claim 8 to read:
8.    The shale-gas-separator of claim 1, further comprising one or more nozzles positioned within [[the]] a bottom of the vessel.  

The vessel conceivably could comprise more than one bottom.  Therefore, this suggested language would avoid confusion about which element is being claimed.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites:
7.    The shale-gas-separator of claim 1, wherein the bottom includes a radially wider portion coupled to the curved interior of the vessel and a radially narrower portion through which the second port is disposed.  Emphasis added.

Claim 7 is indefinite because “the bottom” lacks antecedent basis.  This term is introduced in claim 5.  Therefore, for the purpose of examination, claim 7 depends from claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4–12 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burnett et al., US 2006/0102390 (“Burnett”) in view of James et al., US 4,484,937 (“James”).  Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burnett in view of James and in further view of Bakker et al., US 2005/0115273 (“Bakker”).  Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burnett in view of James and in further view of Bradfield et al., Claims 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burnett in view of James and in further view of Keller et al., US 3,713,280 (“Keller”).
Claim 1 describes a shale-gas separator.  The separator comprises a vessel with an opening for receiving a shale-gas-liquid mixture.  The vessel has a curved interior configured to create a cyclonic effect in the received mixture for separating gas from the shale debris and fluid in the mixture.  
The separator further comprises a dust eliminator in fluid communication with the vessel opening.  The dust eliminator includes an inlet, an outlet and a sidewall extending therebetween.  The dust eliminator further includes at least one baffle, and a liquid jet.  The at least one baffle is disposed between the inlet and the outlet.  The liquid jet extends through the sidewall to inject a liquid onto the baffle, to reduce or eliminate dust as the fluid is deflected by the baffle.
The separator further comprises a first port configured to communicate the gas out of the vessel, and a second port configured to communicate the shale debris and fluid out of the vessel.  The second port is positioned below the curved interior of the vessel.  The separator also comprises a jet assembly coupled to the second port, for receiving the shale debris and fluid out of the vessel through the second port.  The jet assembly comprises a second jet coupled to it for moving the shale debris and fluid out of the jet assembly for collection.
The preamble limitation describing the separator as a “shale-gas separator” fails to patentably distinguish over the prior art, because it describes the intended use rather than the structure of the apparatus.  MPEP 2111.02(II).
Additionally, the following limitations fail to patentably distinguish the claimed invention, because they describe the manner of operating the apparatus rather than its structure (MPEP 2114(II)):
The opening of the vessel being “for receiving a shale-gas-liquid mixture;”
The curved interior of the vessel being “configured to create a cyclonic effect in the received shale-gas-liquid mixture for separating a gas from shale debris and fluid in the shale-gas-liquid mixture;”
The injected liquid being used “to reduce or eliminate dust as the fluid is deflected by at least one baffle;”
The first port being “configured to communicate the gas out of the vessel;”
The second port being “configured to communicate the shale debris and fluid out of the vessel;”
The jet assembly being “for receiving the shale debris and fluid out of the vessel through the second port” and
The second jet being “for moving the shale debris and fluid out of the jet assembly for collection.”
Furthermore, the following elements fail to impart patentability to the claims, because they describe the material worked upon by the claimed apparatus, rather than the structure of the device itself (MPEP 2115): 
a.	“shale-gas-liquid mixture;”
b.	“gas;”
c.	“shale debris and fluid;” andd.	“dust.”
Burnett discloses an air/solids separator 90 (the “shale-gas separator”) used to separate particulate matter and slurry from air.  Burnett Fig. 9, [0038], [0118], [0126].  The separator comprises a tank 91 (the “vessel”) with an opening (connected to conduit 92) for receiving the mixture.  Id.  The tank 91 has a curved interior because it has a cylindrical section and a conical section.  Id.  
The separator 90 further comprises a feed conduit 92 for introducing the mixture into the tank 91.  Burnett Fig. 9, [0126]–[0128].  The feed conduit 92 has an inlet (the inlet of feed conduit 92) and an outlet (the outlet of conduit 92 inside of the tank 91) with a sidewall extending therebetween (the sidewall of the conduit 92).  Id.  
The separator 90 also comprises top opening 94 (the “first port”) configured to communicate gas out of the tank 91.  Burnett Fig. 9, [0126], [0127].  The separator 90 comprises an exit opening 93 (the “second port”) configured to communicate solids and slurry out of the tank 91.  Id.   The exit opening 93 is positioned below the curved interior of the tank 91.  Id.  
The separator 90 further comprises a slurry expansion chamber SE (the “jet assembly”) coupled to the exit opening 93, for receiving the solids and slurry out of the tank 91 through the exit opening 93.  Burnett Fig. 9, [0127].  The slurry expansion chamber SE comprises a nozzle 85 (the “second jet”) coupled to it for moving the solids and slurry out of the expansion chamber SE for collection.  Id. at Fig. 8, [0125].

    PNG
    media_image1.png
    631
    838
    media_image1.png
    Greyscale

Burnett differs from claim 1 because it does not disclose the feed conduit 92 comprising a baffle with liquid jet extending through the wall of the conduit 92 to inject liquid onto the baffle as the incoming fluid is deflected by the baffle, as required by the claim.  
However, the purpose of Burnett’s separator 90 is to remove solid particulate material from air.  Burnett Fig. 9, [0126].  
James discloses a dust filter apparatus for removing dust from an air stream.  James Fig. 1, col. 1, ll. 59–68.  The apparatus comprises a gas flow duct 1 comprising a plurality of swirl chamber devices 10, provided upstream from a dust filter 4.  Id. at Fig. 1, col. 2, ll. 31–55.  Each swirl chamber device 10 (one of the devices 10 is the “dust eliminator”) comprises a cylindrical outer casing 11 with a flow guide 12 therein (the flow guide 12 is the “baffle”).  Id.  The outer casing 11 has an upstream end (the “inlet”) and a downstream aperture 13 (the “outlet”) with a sidewall extending therebetween (the body of the outer casing 11).  The swirl chamber device 10 also comprises a spray 17 (the “liquid jet”) for directing liquid onto the flow guide 12.  Id.  The flow guide 12 is Id.   The spray 17 extends through the sidewall of the outer casing 11 to inject liquid onto the flow guide 12, to reduce or eliminate dust as the air is deflected by the guide 12.  Id. at Fig. 1, col. 2, ll. 31–55, col. 3, ll. 14–32.

    PNG
    media_image2.png
    891
    1213
    media_image2.png
    Greyscale

The swirl chamber devices 10 are beneficial because they remove relatively coarse, heavy dust particles from the air before it moves downstream into the filter 4.  James Fig. 1, col. 3, ll. 34–39.  As such, the swirl chamber devices 10 improve the particulate separation efficiency of the dust filter apparatus.  
It would have been obvious to include the plurality of swirl chamber devices 10 in Burnett’s feed conduit 92 to improve the separation efficiency of the separator 90.  
Claim 2 
Note that the limitations of this claim fail to patentably distinguish over the prior art because they describe the manner of operating the device rather than its structure.  MPEP 2114(II).
However, the Fig. 6 embodiment illustrates a separator 60 with an inlet 61 that tangentially supplies fluid to the sidewall of the curved interior of the separator 60, to create a cyclonic effect.  Burnett Fig. 6, [0122].  When the Fig. 9 embodiment uses the separator 60 in the Fig. 6 embodiment as tank 91, the separator would function in the manner described in claim 2.
Claim 3 requires that the device of claim 1 further comprises a domed top that is circumferentially coupled to the curved interior.  The first port through which the gas is communicated is positioned in the top.  
The top of Burnett’s tank 91 is coupled to the curved interior.  Burnett Fig. 9.  The top opening 94 (the “first port”) is positioned in the top.  Id. 
Burnett’s separator tank 91 has a disk-shaped top.  Burnett Fig. 9.  Therefore, the top is not a domed top, as required by the claim.  However, it would have been obvious for the top of the tank 91 to be dome-shaped because Bakker teaches that the top of a separation vessel can be dome or disk-shaped.  Bakker [0017].  
Claim 4 requires for the device of claim 1, the curved interior comprises a cylindrical body of the vessel.
The curved interior of Burnett’s tank 91 includes the cylindrical portion of the tank 91.  Burnett Fig. 9.
Claim 5 requires that the device of claim 1 further comprises a bottom through which the second port is disposed that is circumferentially coupled to the curved interior.  Claim 6 requires for the device of claim 5, the bottom is conically-shaped.
Burnett teaches this feature because the tank 91 comprises a conical bottom through which the exit opening 93 (the “second port”) is formed.  Burnett Fig. 9.  The conical bottom is coupled to the cylindrical portion of the tank 91, as seen in Fig. 9.
Claim 7 requires for the device of claim 5, the bottom includes a radially wider portion coupled to the curved interior of the vessel, and a radially narrower portion through which the second port is disposed.
In Burnett, the conical bottom includes a radially wider portion which is coupled to the cylindrical portion of the tank 91.  Burnett Fig. 9. The conical bottom also comprises a radially narrower portion through which the exit opening 93 is disposed.  Id.
Claim 8 requires that the device of claim 1 further comprises one or more nozzles positioned within the bottom of the vessel.  
Burnett’s separator 90 may comprise an air assist device within the interior of the tank 91 to prevent bridging of solids within the tank 91.  Burnett Fig. 9, [0128].  The air assist device can comprise a nozzle 699 for injecting compressed gas.  Id. at Fig. 20B, [0194].  It would have been obvious to provide this nozzle 699 in the bottom of the tank 91, depending on the desired location where bridging of solids needs to be prevented.  
Claim 9 requires for the device of claim 1, the gas comprises shale gas from a shale formation.  Claim 10 requires for the device of claim 1, the shale debris and liquid comprise one or more of shale cuttings, dust, and liquid from a shale formation during a drilling operation.

The “gas,” “shale debris” and “liquid” are material worked upon by the claimed apparatus, rather than a positively recited structural element of the device.  The “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.”  MPEP 2115.  Therefore, the limitations of claims 9 and 10 fail to patentably distinguish over the prior art.
Claim 11 requires for the device of claim 10, the drilling operation comprises air drilling in the shale formation.
The limitations of claim 11 describe the manner in which the device operates, rather the structure of the apparatus.  The “manner of operating the device does not differentiate [an] apparatus claim from the prior art.”  MPEP 2114(II).  Therefore, claim 11 fails to patentably distinguish over the prior art.
Claim 12 requires for the device of claim 1, the second jet is configured to supply liquid and/or air to move the shale debris and fluid out of the jet assembly.
Burnett’s feed nozzle 85 (the “second jet”) supplies air to move material out of the slurry expansion chamber SE (the “jet assembly’).  Burnett Figs. 8, 9, [0125].
Claim 13 requires that the device of claim 1 further comprises a flare stack feedline in communication with the first port.
Burnett’s device is used to separate the gaseous components from drilled cuttings, which are vented through top opening 94. Burnett [0003], [0126].  The reference, however, does not disclose a flare coupled to this opening 94.  However, it would have been obvious to use a flare to burn the gases exiting through opening 94 because Bradfield teaches that in the art of separating the components of drill cuttings, 
Claim 14 requires for the device of claim 1, the second port is coaxial with the curved interior of the vessel. 
Burnett’s exit opening 93 (the “second port”) is coaxial with the curved interior of the tank 91, as seen in Fig. 9.
Claim 21 requires for the device of claim 1, the at least one baffle includes a spiral shaped baffle.  Claim 22 requires for the device of claim 21, the at least one baffle comprises two spiral shaped baffles arranged in a helical pattern.
James’s flow guide 12 causes gas to swirl as it flows through the outer casing 11.  James Fig. 1, col. 2, ll. 31–42.  This swirling motion causes relatively heavy dust particles to move radially outwards toward the outer casing 11.  Id. at col. 3, ll. 13–32.  The reference, however, fails to disclose the flow guide 12 comprising two spiral shaped baffles arranged in a helical pattern.
However, Keller discloses a centrifugal separator comprising a deflecting element 17 mounted within tubular member 14.  Keller Fig. 1, col. 3, ll. 28–41.  The deflecting element 17 comprises a plurality of curved vanes 17b (the “two spiral shaped baffles”) which are spiral shaped and arranged in a helical pattern.  Id.  The deflecting element 17 causes air to swirl as it passes through the tubular member 14.  Id.  This causes heavier particles to be thrown outwardly against the inner wall surface of the tubular member 14.  
It would have been obvious to use Keller’s deflecting element 17 as James’s flow guide 12 because the simple substitution of one known element for another is within the . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–14, 21 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 7–10 of U.S. Patent No. 8,784,545 (the ’545 patent) in view of Burnett and James.
Regarding claim 1, claims 1 and 8 of the ’545 patent teach all of the limitations of instant claim 1 except:
a.	The vessel having “a curved interior to create a cyclonic effect in the received shale-gas-liquid mixture for separating a gas from shale debris and fluid in the shale-gas-liquid mixture;” and  
b.	The jet of the dust eliminator (claim 8) being a “liquid jet.”
However, it would have been obvious for the vessel in claim 1 of the ’545 patent to have—a curved interior to create a cyclonic effect in the received shale-gas-liquid mixture for separating a gas from shale debris and fluid in the shale-gas-liquid mixture—because Burnett teaches that it is common for vessels used to separate shale debris from gas to have a round shape.  Burnett Fig. 9, [0126].  
Additionally, James discloses a dust filter device comprising a plurality of swirl chamber devices 10.  James Fig. 1, col. 2, ll. 31–42, col. 3, ll. 13–32.  Each device 10 comprises a liquid spray 17 (a “liquid jet”) that extends through a sidewall of each device 10.  Id. The liquid flushes dust particles that accumulate within each chamber device 10.  Id.  In claim 8 of the ’545 patent, the second jet is disposed through the sidewall to propel fluid into the housing.  It would have been obvious for this jet to be a liquid jet to flush particles that accumulate within the housing.
Claims 2–14, 21 and 22 of instant application are unpatentable over claims 1, 4 and 7–10 of the ’545 patent because claims 1, 4 and 7–10 of the ’545 substantially correspond to claims 2–14, 21 and 22 of instant application.
Response to Arguments
Claim Objections
The Examiner withdraws the objections to claim 1 in light of the amendments. 
35 U.S.C. 112(b)
The Examiner withdraws the 35 U.S.C. 112(b) rejections of claims 8 and 12 in light of the amendments.
Prior Art Rejections
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on the combination of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327.  The examiner can normally be reached on Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776